Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/285697 filed on 02/26/19. 

Claims 1-20 are remain pending in the application.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taya Takashi (US Pub. 2018/0364310).

As to claims 1 and 15 the prior art teach an apparatus for use with a plurality of battery cells having an actual voltage-sourcing level that is at or above a specified batter output-level, the apparatus comprising: 

switch circuitry configured and arranged to be selectively activated for passing current
(see fig 1, fig 8, fig 14 paragraph 0099-0107); 

a monitoring circuit configured and arranged to, in response to activation of the switching circuitry, distribute energy corresponding to an actual voltage-sourcing level of 

and a voltage-measurement circuit configured and arranged to provide an indication of the actual voltage-sourcing level across the particular battery cell by ascertaining voltage differentials between the voltage node and respective voltage nodes of the particular battery cell, the ascertained voltage differentials being less than the specified battery-output level (see fig 8-18 paragraph 0122-0136 and summary).

As to claims 2 and 16 the prior art teach wherein the voltage-measurement circuit is configured and arranged to combine the ascertained voltage differentials to provide an actual voltage differential across the battery cell, the actual voltage differential exceeding a maximum voltage differential measurable by the voltage-measurement circuit (see fig 10-20 paragraph 0128-0140).

As to claims 3 and 17, the prior art teach wherein the monitoring circuit is configured and arranged to distribute the energy corresponding to the actual voltage-sourcing level of one of the plurality of battery cells to the voltage node by providing a voltage level that is between a high voltage level and a low voltage level of the particular battery cell (see fig 10-15 paragraph 0118-0125).

As to claims 4 the prior art teaches wherein the monitoring circuit includes resistors configured and arranged to provide the voltage level that is between the high voltage level and the low voltage level of the particular battery cell (see fig 10-17 paragraph 0130-0141 and background).

As to claims 5 and 18 the prior art teaches further including bridging circuitry configured and arranged to provide a voltage level at the voltage node that is a fraction of a voltage level provided to the bridging circuitry by the particular battery cell; and wherein the switch circuitry is configured and arranged to in response to being activated, connect a high voltage node of the particular battery cell to the bridging circuitry, therein providing the voltage at the voltage node, and in response to being de-activated, mitigate current leakage by disconnecting the bridging circuitry from the particular battery cell (see fig 11-19 paragraph 0135-0145 and summary).

As to claims 6 the prior art teaches wherein the bridging circuitry includes a first resistor connected in a circuit path extending from the switch circuitry to the voltage node, and a second resistor in series with the first resistor and connected in a circuit path extending between the voltage node and a reference or ground node (see fig 12-20 paragraph 0140-0149).

As to claim 7 the prior art teach wherein the switch circuitry and monitoring circuit are configured and arranged to couple to each of the plurality of battery cells for determining a voltage differential across each cell (see fig 1, fig 8, fig 14 paragraph 0100-0110).

As to claim 8, the prior art teach further including additional ones of the switch circuitry and the monitoring circuit for other ones of the plurality of battery cells, wherein the monitoring circuits are connected to one another to balance voltage levels between the respective battery cells (see fig 1, fig 8, fig 14 paragraph 0103-0117).

As to claim 9 the prior art teaches wherein the switch circuitry is configured and arranged to balance voltage differentials across respective ones of the battery cells by connecting the particular battery cell to another one of the plurality of battery cells (see fig 1, fig 8, fig 14 paragraph 0109-0121).

As to claim 10 the prior art teaches wherein the voltage-measurement circuit is configured and arranged to ascertain the voltage differentials sequentially, and thereafter, add the ascertained voltage differentials to provide an actual voltage differential across the particular battery cell (see fig 11-19 paragraph 0127-0135 and summary).
 
As to claim 11 the prior art teaches wherein the voltage-measurement circuit is configured and arranged to be operated by power provided at or below a maximum operating-

As to claim 12 the prior art teach wherein the monitoring circuit is configured and arranged to operate at the actual voltage-sourcing level and to provide the voltage differentials to the voltage-measurement circuit at or below the maximum operating-voltage level (see fig 10-15 paragraph 0116-0126).

As to claim 13, the prior art teach wherein the plurality of battery cells are arranged as a pack or assembly (see fig 8-13 paragraph 0078-0085).

As to claims 14 and 20 the prior art teaches wherein the monitoring circuit includes resistors configured and arranged to provide a filtering constant at the voltage node that matches filtering at the respective voltage nodes of the particular battery cell (see fig 14-23 paragraph 0151-0161 and background).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851